  8:20-cv-00265-RGK-PRSE Doc # 8 Filed: 08/31/20 Page 1 of 2 - Page ID # 27




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY       WILEY,       and    DYLAN
LEAFTY,
                                                           8:20CV265
                   Plaintiffs,

      vs.                                      MEMORANDUM AND ORDER

ROSETTA MCALLISTER, RN; and
JESSE N., Patient;

                   Defendants.


       This matter is before the court on Plaintiff Timothy Wiley’s (“Wiley”)
Motion for Leave to Proceed In Forma Pauperis (“IFP”) (filing 6) and what the
court construes as a motion to sever (filing 7).

       On July 6, 2020, Wiley filed his Complaint in this matter along with his co-
Plaintiff Dylan Leafty (“Leafty”). (Filing 1.) Wiley and Leafty also submitted a
joint Motion for Leave to Proceed IFP. (Filing 2.) On July 10, 2020, the court
denied the joint IFP motion and ordered Wiley and Leafty to file separate motions
for leave to proceed IFP or, alternatively, to pay the filing fee. (Filing 5.) On July
20, 2020, Wiley filed his IFP motion and a motion asking the court to separate
Wiley and Leafty from proceeding together in this lawsuit.

       Upon review of Wiley’s IFP motion, the court finds that Wiley is financially
eligible to proceed in forma pauperis.

        With respect to Wiley’s motion to sever Leafty as a co-Plaintiff in this
matter, the court finds that Wiley’s motion should be granted. Leafty has failed to
file a separate motion to proceed IFP as ordered by the court on July 10, 2020, and
  8:20-cv-00265-RGK-PRSE Doc # 8 Filed: 08/31/20 Page 2 of 2 - Page ID # 28




the court will, therefore, dismiss Leafty as a plaintiff in this action for failure to
comply with the court’s orders.

      IT IS THEREFORE ORDERED that:

      1.     Wiley’s motion for leave to proceed in forma pauperis (filing 6) is
granted, and the Complaint shall be filed without payment of fees.

      2.     Wiley’s motion to sever (filing 7) is granted.

      3.     Leafty is dismissed from this action without prejudice for want of
prosecution and for failure to comply with an order from this court.

       4.     The clerk of the court is directed to remove Dylan Leafty as a plaintiff
in this matter.

        5.   Wiley is advised that the next step in his case will be for the court to
conduct an initial review of his claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.

      Dated this 31st day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
